ACCEPTED
                                                                                  14-15-00047-CR
                                                                  FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             4/29/2015 1:28:05 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                               NO. 14-15-00047-CR

MARQUISE LAWRENCE                           §   IN THE COURT OFFILED
                                                                 APPEALS
                                                                     IN
                                                         14th COURT OF APPEALS
ROBINSON                                                    HOUSTON, TEXAS
                                            §            4/29/2015 1:28:05 PM
VS.                                             FOURTEENTH  DISTRICTA. PRINE
                                                         CHRISTOPHER
                                            §                     Clerk
STATE OF TEXAS                                  OF TEXAS AT HOUSTON

               MOTION TO WITHDRAW AS COUNSEL


TO THE HONORABLE COURT OF APPEALS:

      Comes now, J. Celeste Blackburn, counsel in the above-styled appeal

and requests permission to withdraw as counsel.

                                       I.

      J. Celeste Blackburn was appointed to represent Appellant by the

228th Judicial District Court of Harris County, Texas.

                                      II.

      Undersigned counsel has conducted a diligent review of the record and

pertinent case law, and counsel finds the appeal to be wholly frivolous.

Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969) in

which counsel relates that she has diligently searched the record and has

failed to find any meritorious points on appeal.
                                       III.

      Counsel has provided Appellant, by United States Mail, a copy of the

brief filed in this case, along with a letter outlining Appellant’s rights under

Anders. Additionally, Counsel has provided Appellant a true, correct, and

complete copy of the record on appeal pursuant to Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014).

                                       IV.

      Counsel will provide Appellant a copy of this Motion to Withdraw

contemporaneously with filing of said motion.

                                       V.

      For the above reasons, counsel respectfully requests that this Court

grant this motion pursuant to Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim.

App. 2006)(holding that courts of appeals have jurisdiction and authority to

grant a motion to withdraw that accompanies an Anders brief whenever they

find that appellate counsel has exercised professional diligence in assaying

the record for error and the court agrees the appeal is frivolous).




                                        2
Respectfully Submitted,




CELESTE BLACKBURN
Attorney at Law
333 N. Rivershire Drive; Suite 285
Conroe, Texas 77304
Texas State Bar Number: 24038803
Telephone: 936.703.5000
celesteblackburn@gmail.com




3
                      CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been
mailed via U.S. mail to Appellee’s attorney at the following address on April
30, 2015:

      Alan Curry
      Assistant District Attorney
      Harris County District Attorney’s Office
      1201 Franklin, 6th Floor
      Houston, Texas 77002

I also certify that a copy of the foregoing instrument has been mailed via U.S.
Mail to Appellant at the following address on April 30, 2015:

      Marquise Lawrence Robinson
      #01973693
      Alfred Hughes Unit
      Route 2 Box 4400
      Gatesville, Texas 76597




                                             CELESTE BLACKBURN
                                             Attorney at Law
                                             333 N. Rivershire Dr., Suite 285
                                             Conroe, Texas 77304
                                             Texas State Bar #: 24038803
                                             Telephone: 936.703.5000
                                             celesteblackburn@gmail.com




                                       4